Citation Nr: 0806526	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from January 1961 to April 
1967 and from July 1967 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  Prior to January 9, 2004, the veteran's cervical spine 
disability was productive of no more than moderate limitation 
of motion.  Forward flexion, at its worst, was limited to 35 
degrees.  At its worst, the combined range of motion of the 
cervical spine was 130 degrees.  There is no objective 
evidence of intervertebral disc syndrome, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

2.  As of January 9, 2004, the veteran's cervical spine 
disability has been characterized as degenerative joint 
disease, degenerative disc disease, and severe intervertebral 
disc syndrome with radiculopathy, decreased reflexes, and 
muscle atrophy.  There is no evidence of unfavorable 
ankylosis of the entire cervical spine; unfavorable ankylosis 
of the entire spine; or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months requiring bed rest prescribed by a 
physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
for a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002); C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2002, August 2004, and March 2006 
letters, with respect to the initial claim of entitlement to 
service connection and the subsequent claim of entitlement to 
an increased disability rating.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for the disorder at issue.  Consequently, Vazquez-
Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include the following:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2002, August 2004, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2002, prior to 
the adjudication of the matter in June 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2002, August 2004, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Open 
System Imaging, statements from William A. McLeod, D.O., and 
VA examination reports dated in December 2002, November 2004, 
and June 2007.  Notably, the veteran indicated, in September 
2007, that he had no additional information to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's disability has been described for rating 
purposes by the RO as cervical spine degenerative disc 
disease.  The RO has assigned an initial disability rating of 
20 percent.  

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Under former Diagnostic Code 5290 for limitation of motion of 
the cervical spine, 10 percent is slight, 20 percent is 
moderate, and 30 percent is severe.  Also, a 40 percent 
rating was warranted under Diagnostic Code 5293, 
intervertebral disc syndrome, if severe with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
was warranted when it was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

As an equitable point of reference, the Board notes that for 
VA rating purposes normal range of motion of the cervical 
spine is flexion to 45 degrees, extension to 45 degrees, 
lateral flexion to 45 degrees in each direction, and rotation 
to 80 degrees in each direction.  See 38 C.F.R. § 4.71a, 
Plate V.

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
.................................................. 60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
........ 40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...... 20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
....... 10

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised 
effective September 26, 2003. Under these regulations, a back 
disability is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Unfavorable ankylosis of the entire spine 
............................................................ 
100

Unfavorable ankylosis of the entire thoracolumbar spine 
..................................... 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
.............................................................
.................................. 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
............................. 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
.................................... 20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The veteran alleges entitlement to an initial disability 
rating in excess of 20 percent for his cervical spine 
disability.  Upon review of the record, the Board finds that 
no medical evidence was associated with the claims folder 
supporting entitlement to a disability rating in excess of 20 
percent for the veteran's cervical spine disability until 
April 2004.  The relevant medical evidence of record includes 
VA examination reports dated in December 2002, November 2004, 
and June 2007, VA treatment records, and statements from the 
veteran's private treatment provider W.M.

Prior to January 2004, the medical evidence included VA 
treatment records and a December 2002 VA examination report.  
With respect to Diagnostic Code 5290, the Board notes that to 
warrant a rating in excess of 20 percent the evidence must 
show that the veteran's disability is productive of severe 
disability due to limitation of motion of the cervical spine.  
In that regard, the Board notes that upon VA examination in 
December 2002 range of motion of the cervical spine was 
flexion to 45 degrees and extension to 35 degrees.  Rotation 
was to 20 degrees, bilaterally.  Lateral bending to 15 
degrees, bilaterally.  As to DeLuca factors, the examiner 
opined that there would be an additional 10 degree loss of 
flexion and extension due to flare-ups of pain.  There was no 
excess fatigability, weakened movement or incoordination. 
Even when taking into account DeLuca factors, these findings 
clearly do not represent severe limitation of motion, nor 
were they described by the examiner as such.  Thus, the Board 
finds that the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5290, as in effect prior to September 
26, 2003, have not been met.

Applying the amended criteria set forth above, the Board also 
finds that the amended criteria for a rating in excess of 20 
percent for the veteran's service-connected cervical spine 
disability have not been met.  Range of motion testing 
performed in December 2002 does not demonstrate that the 
veteran's cervical spine symptomatology fall within the 
criteria for a rating in excess of 20 percent; the veteran's 
cervical spine disability has never been shown to have been 
manifested by ankylosis or forward flexion limited to 15 
degrees or less.  Taking account DeLuca, in December 2002, 
the veteran's flexion was limited to 35 degrees and his 
combined range of motion was 130 degrees.  Accordingly, an 
initial disability rating in excess of 20 percent is not 
warranted under either the former or current rating criteria 
pertaining to limitation of motion.

Additionally, prior to January 2004, a disability rating in 
excess of 20 percent is not warranted based on either the 
former or current rating criteria pertaining to 
intervertebral disc syndrome.  In order to warrant a 
disability rating in excess of 20 percent, the veteran's 
cervical spine disability would have to be manifested by 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, under the rating criteria in effect 
prior to September 23, 2002.  Although the December 2002 VA 
examiner diagnosed the veteran as having cervical arthritis 
with degenerative disc disease, no muscle atrophy was noted 
in the musculature of the bilateral upper extremities and 
sensation was normal.  Additionally, there was no evidence of 
muscle spasms or tenderness to palpation.  Grip strength was 
5/5 in the left upper extremity and 3/5 in the right upper 
extremity.  Deep tendon reflexes were 2+ at the trapezius, 
biceps, and brachial radialis of both upper extremities.  
Accordingly, the veteran's cervical spine disability was not 
productive of severe impairment with recurring attacks and 
intermittent relief and a disability rating in excess of 20 
percent is not warranted.  Additionally, the medical evidence 
does not present a disability picture of such severity such 
as to warrant the rating of his orthopedic and neurological 
manifestations separately or on the basis of incapacitating 
episodes.  In conclusion, an initial disability rating in 
excess of 20 percent is not warranted for the veteran's 
cervical spine disability.

A January 9, 2004, statement was received on April 13, 2004, 
from the veteran's private treatment provider W.M.  He 
indicated that the veteran was experiencing increasing 
degenerative changes in the intervertebral disk and annulus 
with formation of bony osteophyte, which resulted in the 
narrowing of the cervical canal and neural foramina.  His 
degenerative changes had resulted in protrusion or rupture of 
the nucleus through the annulus fibrosis of the cervical 
area.  The veteran was also experiencing nerve root 
dysfunction, secondary to chronic pressure and/or invasion of 
the root, which causes radicular syndrome of pain and 
segmental neurologic deficit.  The veteran was experiencing 
radiculopathies in the C4, C5, C6, C7, and C8 dermal 
segments, with the C7 and C8 segments being the most 
affected, right side more than the left.  With respect to C6 
segment, pain was occurring in the trapezius ridge and the 
tip of the shoulder, often radiating to the thumb, with 
paresthesias, sensory impairment, weakness and decreased 
reflexes.  With the C7 segment, there was pain in the 
shoulder blade and axilla, radiating to the middle finger, 
with weakness and decreased reflexes.  With the C8 segment, 
there was pain and paresthesias and sensory impairment in the 
number 4 and 5 digits with decreased mobility.  Additionally, 
his cervical disc herniation resulted in painful neck flexion 
and tilting.  The muscles supplied by the impaired roots were 
becoming increasingly weak, wasted, and flaccid, and showed 
fasciculation.  The veteran was diagnosed as having multiple 
level herniated nucleus pulposus and cervical spondylosis 
with peripheral neuropathy and radiculopathy.  The examiner 
opined that the veteran was unable to maintain meaningful 
employment because of the pain and decreased function in both 
arms.  

In July 2004, W.M. submitted that the veteran's degenerative 
spinal disease was severe and that the intervertebral disc 
syndrome resulted in incapacitating episodes of moderate 
limitation of cervical motion and upper extremity usage of 
some level of disability 12 months out of the year.  He also 
opined that the veteran experienced total upper extremity 
incapacitation a minimum of eight weeks out of the year.  His 
intervetebral syndrome was accompanied by constant, 
persistent, and debilitating pain, with resulting muscle 
deterioration.  He experienced decreased bicep, 
brachioradial, and tricep reflexes, greater in the right 
side.  The veteran had ankylosis of the entire cervical 
spine.  Flexion was to 25 degrees and extension was to 20 
degrees.  Cervical rotation was to 60 degrees on the left 
side and to 45 degrees on the right side.  He indicated that 
ranges of motion were greatly decreased during flare-ups of 
pain.  Hand strength was greatly diminished.  There was 
noticeable atrophy of the neck, shoulders, biceps, triceps, 
and forearms.  

In November 2004, the veteran was afforded an additional VA 
examination.  Range of motion studies demonstrated flexion to 
45 degrees, with pain beginning at 40 degrees.  Extension was 
painful and measured at 0 degrees.  Lateral bending was to 5 
degrees, bilaterally, with pain.  Rotation was to 30 degrees, 
bilaterally, with pain.  The veteran was diagnosed as having 
degenerative joint disease and degenerative disc disease with 
neuroforaminal stenosis.  As to DeLuca, the examiner 
estimated an additional 25 percent loss of joint function due 
to pain and fatigue.  

A May 2005 MRI report demonstrated spondylitic/degenerative 
changes at multiple levels, namely C3-4 through C6-7; 
particularly, involving the uncovertebral and facet joints 
with high grade foraminal narrowing present at multiple 
levels.  There was mild articular spondylolisthesis of C3 on 
C4 and C5 on C6.  At C5-6 there was central disc bulging with 
mild chord contact, flattening, and mild canal stenosis.  

In June 2007, the veteran was afforded an additional VA 
examination.  Physical examination revealed pain upon 
palpation. Upper extremity strength was 3/3, bilaterally.  
Forward flexion was to 28 degrees. Extension was to 24 
degrees.  Lateral flexion was to 15 degrees, bilaterally.  
Rotation was to 38 degrees, bilaterally.  There was pain 
throughout all ranges of motion, even starting at neutral.  
The examiner opined that there was no additional loss of 
range of motion with repetitive use.  There was an additional 
seven degree loss of range of motion with flare-ups of pain, 
fatigability, and lack of endurance.  There was no 
incoordination.  The veteran was diagnosed as having 
multilevel degenerative disc disease with radiculopathy. 

In light of the aforementioned evidence of intervertebral 
disc syndrome with radiculopathy, muscle wasting, and 
decreased reflexes, the veteran's cervical spine disability 
increased in severity during the course of this appeals.  The 
first evidence of such worsening was on January 9, 2004, the 
date of the statement from W.M., the veteran's private 
treatment provider.  Unfortunately, under the amended 
criteria, the veteran's disability picture does not 
approximate the criteria for the next higher evaluation.  
There is no evidence that the veteran's cervical flexion is 
less than 15 degrees even when considering the DeLuca 
factors.  Clearly the disability does not approximates 
favorable ankylosis of the entire cervical spine such as to 
warrant a disability rating of 30 percent under the amended 
criteria.

Additionally, the record does not demonstrate that the 
veteran has experienced incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Although the veteran's private 
treatment provider indicated, in July 2004, that the 
veteran's intervertebral disc syndrome incapacitated him on 
some level all year round and that he experienced total upper 
extremity incapacitation at least eight weeks a year, there 
is no objective evidence of record that the aforementioned 
incapacitating episodes resulted in prescribed bedrest from a 
treating physician.  Accordingly, an increased disability 
rating is not warranted based upon incapacitating episodes.

The Board has also considered whether separate ratings may be 
assigned based on neurological deficit.  Although the 
veteran's affected cervical spine segments have resulted 
paresthesias, sensory impairment, weakness, and decreased 
reflexes in the fingers of his hands, these manifestations 
have not risen to a level of paralysis such as to warrant 
separate disability ratings.  In light of this evidence, 
additional separate ratings are not warranted for 
neurological defects.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected cervical spine disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, an initial disability rating in excess of 20 
percent is not warranted for the veteran's cervical spine 
disability.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for cervical spine disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


